DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-15, drawn to welding apparatus, classified in CPC B23K 20/10.
II.	Claims 16-24, drawn to a method of welding, classified in CPC B33Y 10/00.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case, the apparatus as claimed can be used to practice another and materially different process which does not involve engaging the deposited feedstock material and applying a normal welding force as recited.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
prior art applicable to one invention may not be applicable to another.

During a telephone conversation with David E. Baker on 7/5/22, a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 of U.S. Patent No. 11,224,935 (Ralls et al.) in view of claim 5 of US Patent No. 4,841,123 (Novak et al.). Although the claims at issue are not identical, they are not patentably distinct from each other for following reasons:
Regarding claim 1, US Patent no. 11,224,935- claims 9-10 teach a welding apparatus comprising claimed features of a guide rail arrangement including at least one guide rail and a plurality of supports, a carriage mounting arrangement removably mountable to the guide rail arrangement and comprising a first elongate beam (slide beam) mounted to a beam support (slide receiver), a welding carriage having an ultrasonic weld head comprising a sonotrode which is operable to conduct ultrasonic vibrations through a layer of feedstock material to weld the feedstock material to the target surface. 
Present claim 1 differs from the issued claim 9 of US 11,224,935 by having a drive mechanism attached to the beam support, wherein the drive mechanism includes a drive gear configured for engaging a gear rack of a guide rail, whereby rotation of the drive gear causes the beam support to move along the guide rail. However, such drive gear mechanism is known in the art. Claim 5 of US 4,841,123 teaches a welding apparatus comprising a carriage having a welding torch/head, a guide rail/track attachable to a welding target/workpiece and for receiving the carriage for movement thereon, the guide rail/track including a gear rack and a drive gear mechanism, whereby rotation of the drive gear moves the carriage along the guide rail. Accordingly, one of ordinary skill in the art would appreciate that a drive gear mechanism in carriage mounting arrangement for movement of the carriage along a guide rail, wherein the carriage includes a welding head is well-recognized in the welding art. Given claim 5 of Novak, it would have been obvious to a person of ordinary skill in the art to incorporate the recited drive gear mechanism in claim 9 of Ralls with the motivation of moving the beam support and associated carriage carrying a weld head so that the weld head would be moved to desired locations to weld the feedstock material to the target/workpiece surface. Consequently, patented claims of the prior art discloses each structural feature and renders the welding apparatus of claim 1 obvious.
With respect to claims 2-3, claims 1 and 4 of US 11,224,935 teaches the recited features of a feedstock source within the carriage housing and configured for selectively depositing the feedstock material on the target surface in welding configuration, wherein the at least one guide rail forms a continuous circumferential ring around the welding target when the guide rail arrangement is attached to the welding target.
With respect to claims 4-5, claims 5-6 of US 11,224,935 along with the first drive gear mechanism teaches all recited features including moving the carriage mounting arrangement and the carriage along a circumferential path to deposit and weld the feedstock material along a circumference of the cylindrical welding target.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/21, 8/12/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735